PER CURIAM.
We have reviewed the briefs and record on appeal and heard oral argument. On the basis thereof, we are of the opinion that no reversible error has been made to clearly appear. State v. Rouse, Fla.App.1970, 239 So.2d 79; Blackshear v. State, Fla.App.1971, 246 So.2d 173; Lashley v. State, Fla.1953, 67 So.2d 648; and Koptyra v. State, Fla.App.1965, 172 So.2d 628. The judgment of conviction for possession and sale of narcotics is affirmed; however, since the sale and possession were aspects of a single transaction, based upon the reasoning in Yost v. State, Fla.App.1971, 243 So.2d 469, only one sentence should have been imposed and that for the highest offense. Accordingly, the sentence imposed for possession is set aside and the sentence imposed for sale is affirmed.
Affirmed, in part; reversed, in part.
MAGER, J., and WEHLE, VICTOR O., Associate Judge, concur.
OWEN, J., dissents, with opinion.